Case 3:19-cv-00160 Document 24 Filed on 08/23/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT Ay ‘9
SOUTHERN DISTRICT OF TEXAS Fey, 3 Ny
GALVESTON DIVISION ro
Of,

 

Federal Trade Commission,

 

Plaintiff, Civil Action No. 3:19-cv-00160

Judge George C. Hanks, Jr.

V.
Magistrate Judge Andrew M. Edison

iBackPack of Texas, LLC, et al.,

 

MOTION TO REQUEST ABILITY
Defendants. TO FILE ELECTRONICALLY

SST Sica = <a

 

 

It would be greatly appreciated if the Court would approve a motion to allow Defendant’s the
ability to file electronically. This has been discussed with the Plaintiff's counsel and they do not
object to same. When in the Courtroom last week I handed them this request, they have sent me
an email stating it was fine as well. If it is required for me to mail you the Plaintiff's not
objecting to same I will send under separate cover.

/s/ Douglas Monahan __ August 14, 2019
Douglas Monahan, Defendant, pro se August 14, 2019

CERTIFICATE OF SERVICE

1, Douglas Monahan, attorney pro-se, hereby certify that on August 14, 2019, I

caused to be served true copies to the following counsel for Plaintiff of the Answer to the

FTC Complaint by first-class mail.

 
Case 3:19-cv-00160 Document 24 Filed on 08/23/19 in TXSD Page 2 of 2

August 14, 2019

Susan Gram
Case Manager to Judge George C. Hanks, Jr.
United States Courthouse
601 Rosenberg, Room 411
Galveston, TX 77550
Or by email: galveston _cm@txs.uscourts.gov

 

 

Dear Ms. Gram:

 

1 would greatly appreciate it if you would file my Motion Requesting Ability To File
Electronically. .

Sincerely,

Doug Monahan
Attorney pro-se

 
